Citation Nr: 0928725	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on the account of 
housebound status.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
20 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected left knee strain and prepattellar 
tendonitis with lateral collateral ligament laxity, currently 
evaluated 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected right knee strain and prepattellar 
tendonitis, currently evaluated 10 percent disabling.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for memory loss, claimed as due to an undiagnosed 
illness.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for personality disorder with avoidant features, 
claimed as due to an undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for fainting spells/syncope, claimed as due to 
undiagnosed illness.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for shortness of breath, claimed as due to an 
undiagnosed illness.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for swollen joints with leg cramps, claimed as due 
to an undiagnosed illness.

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for skin rash, claimed as due to an undiagnosed 
illness.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for heartburn, claimed as due to an undiagnosed 
illness.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for migraine headaches, claimed as due to an 
undiagnosed illness.

13.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for painful, frequent urination with blood in 
urine and stool, claimed as due to an undiagnosed illness.



REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to December 
1993.  Service in Southwest Asia during the Persian Gulf War 
is indicated by the evidence of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied the Veteran's request to reopen 
nine previously denied claims, all involving service 
connection of disabilities claimed to be due to undiagnosed 
illness (issues 5 to 13 listed above).  In October 2008 the 
Board remanded these nine issues for further development.  
The requested development has been accomplished and the case 
has been returned to the Board for further consideration of 
the appeal.  

The Veteran has subsequently appealed December 2007 and 
January 2009 rating decisions by the Lincoln RO.  In its 
December 2007 decision, the RO denied entitlement to special 
monthly compensation and denied an increased rating for the 
Veteran's service-connected bilateral hearing loss.  In its 
January 2009 decision, the RO denied an increased rating for 
service-connected bilateral knee disabilities.  

Issue not on appeal

In September 2005, the Veteran filed a claim of entitlement 
to service connection for a psychiatric disability.  In a 
January 2006 rating decision, the Lincoln RO denied the 
claim.  The Veteran filed a notice of disagreement in 
February 2006, and in May 2006 a statement of the case was 
issued by the RO.  However, the Veteran did not file a 
substantive appeal (VA Form 9).  Therefore, this issue is not 
in appellate status.  It will be discussed no further herein.  

FINDINGS OF FACT

1. The Veteran's service-connected disabilities are bilateral 
hearing loss, rated as 20 percent disabling; tinnitus rated 
as 10 percent disabling; right knee strain and prepatellar 
tendonitis, rated as 10 percent disabling; and left knee 
strain and prepatellar tendonitis with lateral collateral 
ligament laxity, rated as 10 percent disabling.

2.  The medical and other evidence of record does not reveal 
that the service-connected disabilities have rendered the 
Veteran permanently bedridden or so helpless that he is 
unable to perform self-care tasks or protect himself from the 
hazards incident to his daily environment without care or 
assistance of another person on a regular basis.

3.  The medical and other evidence of record does not reveal 
that the Veteran's service-connected disabilities caused the 
Veteran to be permanently housebound.

4.  The Veteran is not blind in either eye, does not have 
anatomical loss or loss of use of either of the hands, and 
does not have anatomical loss or loss of use of either leg.  
He is able to ambulate without any assistive devices, only 
intermittently using a brace on his right knee.  

5.  A May 2006 VA audiological examination shows that the 
Veteran has an average pure tone threshold of 54 decibels in 
the right ear, with speech recognition ability of 74 percent; 
and average pure tone threshold of 55 decibels in the left 
ear, with speech recognition ability of 66 percent.  An 
October 2007 VA audiological examination shows that the 
Veteran has an average pure tone threshold of 60 decibels in 
the right ear, with speech recognition ability of 72 percent; 
and average pure tone threshold of 64 decibels in the left 
ear, with speech recognition ability of 60 percent.  

6.  The service-connected bilateral knee disabilities are 
manifested by complaints of pain, and lateral collateral 
ligament laxity has been identified.
 
7.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the Veteran's service- 
connected hearing loss and bilateral knee disabilities, so as 
to render impractical the application of the regular 
schedular standards.

8.  The additional evidence received since the April 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for memory loss.

9.  The additional evidence received since the April 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for personality 
disorder. 

10.  The additional evidence received since the April 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for fainting 
spells/syncope.  

11.  The additional evidence received since the April 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for shortness of 
breath.

12.  The additional evidence received since the April 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for swollen 
joints and leg cramps.  

13.  The additional evidence received since the April 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for skin rash.  

14.  The additional evidence received since the April 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for heartburn.  

15.  The additional evidence received since the April 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for migraine 
headaches.  

16.  The additional evidence received since the April 2003 
denial does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for painful 
frequent urination with blood in urine and stool.  


CONCLUSIONS OF LAW

1.  The requirements for special monthly compensation based 
on the need for regular aid and attendance, or on the account 
of housebound status are not met.  
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2008).

2.  The schedular criteria for a disability rating higher 
than 20 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
4.87, Diagnostic Code 6100 (2008).

3. The criteria for a disability rating of 20 percent for the 
Veteran's service-connected left knee disability are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).

4. The criteria for a disability rating of 20 percent for the 
Veteran's service-connected right knee disability are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).

5.  The criteria for referral of service-connected hearing 
loss and/or bilateral knee disabilities for consideration on 
an extra-schedular basis are not met. 38 C.F.R. § 3.321(b)(1) 
(2008).

6.  The April 2003 RO rating decision denying the claims of 
service connection for memory loss, personality disorder, 
fainting spells/syncope, shortness of breath, swollen joints 
with leg cramps, skin rash, heartburn, migraine headaches, 
and painful frequent urination with blood in urine and stool 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

7.  Evidence received since the April 2003 rating decision 
relating to memory loss is not new and material, and the 
claim of service connection for memory loss is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

8.  Evidence received since the April 2003 rating decision 
relating to personality disorder is not new and material, and 
the claim of service connection for personality disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

9.  Evidence received since the April 2003 rating decision 
relating to fainting spells/syncope is not new and material, 
and the claim of service connection for fainting 
spells/syncope is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2008).

10.  Evidence received since the April 2003 rating decision 
relating to shortness of breath is not new and material, and 
the claim of service connection for shortness of breath is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

11.  Evidence received since the April 2003 rating decision 
relating to swollen joints and leg cramps is not new and 
material, and the claim of service connection for swollen 
joints and leg cramps is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

12.  Evidence received since the April 2003 rating decision 
relating to skin rash is not new and material, and the claim 
of service connection for skin rash is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

13.  Evidence received since the April 2003 rating decision 
relating to heartburn is not new and material, and the claim 
of service connection for heartburn is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

14.  Evidence received since the April 2003 rating decision 
relating to migraines is not new and material, and the claim 
of service connection for migraines is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

15.  Evidence received since the April 2003 rating decision 
relating to painful frequent urination with blood in urine 
and stool is not new and material, and the claim of service 
connection for painful frequent urination with blood in urine 
and stool is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to special monthly compensation 
based on the need for regular aid and attendance, or on the 
account of housebound status.  He also seeks entitlement to 
an increased rating for service-connected bilateral hearing 
loss; and initial increased ratings for service connected 
right and left knee disabilities.

The Veteran also seeks entitlement to service connection for 
memory loss, personality disorder, fainting spells/syncope, 
shortness of breath, swollen joints with leg cramps, skin 
rash, heartburn, migraines, and painful frequent urination 
with blood in urine and stool, all claimed as due to 
undiagnosed illness.  Implicit in the Veteran's claims is 
that new and material evidence has been received since the an 
April 2003 decision which denied the claims.
 
In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
nine service connection issues in October 2008.  In essence, 
the Board instructed the agency of original jurisdiction 
(AOJ) to consider new medical evidence that the Veteran's 
attorney had filed with the Board during March 2007 without 
providing a waiver of consideration by the AOJ.  The AOJ was 
also instructed to ask the Veteran to identify any additional 
medical evidence that he wanted VA to obtain.  

In November 2008 the RO sent the Veteran a letter complying 
with the Board's remand instructions.  After further 
development, the RO subsequently readjudicated the 9 issues 
in a February 2009 supplemental statement of the case, which 
included consideration of the new evidence that had been 
submitted in March 2007.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008)

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues being decided on appeal.  
The Veteran was informed of the evidentiary requirements for 
establishing service connection and of the evidence and 
information that is necessary to reopen his previously denied 
claims in a letter from the Wichita RO dated November 18, 
2004.   He was informed of the evidentiary requirements for 
entitlement to special monthly compensation based on the need 
for regular aid and attendance in a letter from the Lincoln 
RO dated July 17, 2007.  He was informed of the evidentiary 
requirements for entitlement to an increased rating for 
bilateral hearing loss in a letter from the Lincoln RO dated 
October 16, 2007.  A letter from the Lincoln RO dated 
February 29, 2008, informed the Veteran of the evidentiary 
requirements for service connection of a bilateral knee 
condition.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letters informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
government, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

The above referenced letters further emphasized: "If [there 
is] evidence [that] is not in your possession, you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the originals]

The Board notes that the letters specifically requested of 
the Veteran: "If there is any other evidence or information 
that you think will support your claim, please let us know. 
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

The November 2004 VCAA letter specifically notified the 
Veteran of the evidence and information that is necessary to 
reopen previously denied claims, and provided notice of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claims for the benefit sought.  
See the November 18, 2004, VCAA letter, pages 1-2.  The 
veteran was informed that the basis of the original denial of 
his claims was that his claimed disabilities were not found 
to be service related.  
He was told that the evidence he submits should relate to 
that fact.  Thus, the VCAA letter complied with the Court's 
decision in Kent v Nicholson, 20 Vet. App. 1 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  The Veteran 
received notice as to elements (2) and (3) in the July 2007, 
October 2007, and February 2008 letters.  
The Veteran was also provided specific notice of the Dingess 
decision in the letters dated in July 2007, October 2007, and 
February 2008, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was advised in the letters as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations and statements from employers as to 
job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board has also considered the Court's decision in 
Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008) which held that for an increased 
compensation claim, Section 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

The Board finds that the October 2007 VCAA letter 
specifically advised the Veteran that an increased disability 
rating for his service-connected bilateral hearing loss would 
require a showing that the Veteran's hearing loss had 
increased in severity.  Specifically, that he could present 
evidence in the form of a statement from his doctor 
containing physical and clinical findings, results of 
laboratory tests or x-rays, and dates of examinations and 
tests; that he could present statements from other 
individuals who could describe from their knowledge and 
personal observations that the disabilities had become worse; 
and that he could seek medical treatment from the nearest VA 
medical facilities. 

Moreover, the notice contained in the October 2007 letter to 
the Veteran specifically invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
such as "statements from employers as to job performance...or 
other information regarding how you condition (s) affect your 
ability to work" as well as advising the Veteran that he 
could submit lay statements documenting the impact of his 
disabilities on his daily life.  

The Board notes that the October 2007 VCAA letter of did not 
contain notice of the specific schedular criteria or notify 
the Veteran as to the use of diagnostic codes. However, it is 
apparent from the record that the Veteran had actual notice 
of the applicable criteria.  In the March 24, 2008 
substantive appeal the Veteran's attorney specifically 
referred to receipt and review of the March 7, 2008 statement 
of the case, which contained the applicable rating criteria.  
In the attached statement to the substantive appeal, the 
Veteran's attorney discussed the criteria for rating hearing 
loss.  

The Veteran through counsel is obviously aware of what is 
required of him and of VA.  Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim. See Vazquez-
Flores, 22 Vet. App. at 48, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  In this case, the Veteran is 
represented by counsel.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) [appellant's representation by counsel 
"is a factor that must be considered when determining whether 
that appellant has been prejudiced by any notice error"]. 
Thus, the Veteran through his attorney has actual knowledge 
of what is required to establish an increased rating.

Accordingly, due to the content of the notice given and the 
Veteran and his attorney's actual knowledge of the criteria, 
the Board finds that the Veteran has received appropriate 
VCAA notice for his claim of increased rating for bilateral 
hearing loss as contemplated by the Court in Vazquez-Flores.

Finally, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the claims for increased ratings 
for service-connected left and right knee disabilities being 
decided in the present case.  These issues concern an appeal 
from an initial rating decision and, accordingly, VA's VCAA 
notice obligations are fully satisfied once service 
connection has been granted.  Any further notice and 
assistance requirements are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A as part of the appeals process, upon 
the filing of a timely Notice of Disagreement (NOD) with 
respect to the initial rating or effective date assigned 
following the grant of service connection.  See also Goodwin 
v. Peake, 22 Vet. App. 128 (2008), [holding, as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements"].  

The Board further notes that the Veteran's attorney has not 
alleged that the Veteran has received inadequate VCAA notice 
relating to the issues being decided herein.  Because there 
is no indication that there exists any evidence which could 
be obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it. In particular, VA has obtained the 
Veteran's service treatment records, VA treatment records, 
private treatment records, and his Social Security 
Administration disability records.  The Veteran was provided 
VA audiometric examinations in May 2006 and October 2007.  He 
was afforded a VA examination of his knees in December 2008.

The Board notes that, in the February 2008 notice of 
disagreement and March 2008 substantive appeal, the Veteran's 
attorney requested that an additional VA audiometric 
examination be provided to the Veteran because the October 
2007 VA examination allegedly did not provide sufficient 
information to evaluate the Veteran's hearing loss pursuant 
to the provisions for exceptional patterns of hearing loss, 
38 C.F.R. § 4.86, and because the speech discrimination score 
for the left ear was borderline.  However, decibel readings 
were in fact provided at each of the four specified 
frequencies such that the Board was able to evaluate the 
Veteran's hearing loss pursuant to 38 C.F.R. § 4.86.  

In making a request for another hearing examination, the 
Veteran's representative is not contending that the Veteran's 
hearing has worsened since the October 2007 examination, but 
merely that the results were marginal such that a slight 
variation in results could make a difference.  However, the 
medical evidence in May 2006 and October 2007 discussed in 
the decision below shows results which are essentially 
consistent in terms of a schedular rating, with only a slight 
worsening of hearing in October 2007.  The Veteran has 
submitted no specific evidence showing that the method of 
audiological testing used is inaccurate or inappropriate.  

Therefore, the Board finds that another VA audiometric 
examination is not warranted in this case.  See generally 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [holding 
that VA's duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim].  If the 
Veteran or his attorney believed that the audiometry findings 
in the record were deficient or inaccurate, they were free to 
submit additional evidence.  They did not. 

The Veteran's attorney, in documents filed relating to the 
issues on appeal, has contended that VCAA must notify him of 
"the existence of negative evidence and how to counter this 
evidence."  However, the United States Court of Appeals for 
the Federal Circuit has specifically found that VCAA notice 
"may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
Veteran's claim)."  See Wilson v. Mansfield, 506 F.3d 1055 
(Fed. Cir. 2007) at 1062.  

The Court has further stated since 38 U.S.C.A. § 5103(a) 
"deals only with information and evidence gathering prior to 
the initial adjudication of a claim . . . it would be 
senseless to construe that statute as imposing upon the 
Secretary a legal obligation to rule on the probative value 
of information and evidence presented in connection with a 
claim prior to rendering a decision on the merits itself."  
See also Locklear v. Nicholson, 20 Vet.App. 410 at 415 
(2006). 

Therefore, the contentions that the Veteran should be 
provided notification as to the adequacy of the evidence in 
his case is meritless.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on the account of 
housebound status.

Relevant law and regulations

Special monthly compensation

(i.) Aid and attendance

Special monthly compensation (SMC) is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, is in need of regular aid and attendance.  Need 
for aid and attendance means helplessness or is so nearly 
helpless as to require the regular aid and attendance of 
another person.  A veteran will be considered to be in need 
of regular aid and attendance if he or she is blind or is so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; if the veteran is a patient in a 
nursing home because of mental or physical incapacity; or if 
the evidence establishes a factual need for aid and 
attendance or "permanently bedridden" status under the 
criteria set forth in 38 C.F.R. § 3.352(a). See 38 U.S.C.A. § 
1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2008).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  "Bedridden" will be a proper 
basis for the determination.  See 38 C.F.R. § 3.352(a) 
(2008).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

Although a veteran need not show all of the disabling 
conditions identified in 
38 C.F.R. § 3.352(a) to establish entitlement to aid and 
attendance, the Court has held that it is logical to infer 
there is a threshold requirement that "at least one of the 
enumerated factors be present."  See Turco v. Brown, 9 Vet. 
App. 222, 224 (1996).



(ii.) Housebound rate

Special monthly compensation is payable at a specified rate 
if a veteran, as the result of service-connected disability, 
has one service-connected disability rated as 100 percent 
disabling and a separate disability rated at 60 percent or 
higher or he is permanently housebound.  The veteran will be 
found to be permanently housebound if, due to his service-
connected disabilities, he is substantially confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime. 38 
U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2008).

Factual background

The Veteran is service-connected for bilateral hearing loss, 
rated 20 percent disabling; tinnitus, rated 10 percent 
disabling; a right knee disability, rated 
10 percent disabling; and a left knee disability, rated 10 
percent disabling.  

The record indicates that the veteran has significant non 
service-connected disabilities.  In a January 2007 decision, 
the RO granted a non-service-connected pension based on the 
following non-service-connected disabilities: depression and 
anxiety disorder, rated 70 percent disabling; seizure 
disorder, rated 20 percent disabling; diabetes mellitus, 
rated 10 percent disabling; and hypertension,  rated as 
noncompensably (zero percent) disabling.  In October 2008 the 
Veteran was granted benefits by the Social Security 
Administration based on psychiatric disability.  

[As will be discussed later in this decision, the Board is 
denying various claims made by the Veteran of entitlement to 
service connection, to include a psychiatric disability and 
syncope. 

Analysis

The Veteran has not contended or demonstrated that he has a 
visual impairment to the extent that he is blind or nearly 
blind, or that he is a patient living in a nursing home.  
Moreover, the Board notes that the Veteran does not meet the 
criteria for special monthly compensation at the housebound 
rate, based on one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher.  As noted above, the Veteran's only 
service-connected disabilities are for bilateral hearing 
loss, rated 20 percent disabling; tinnitus, rated 10 percent 
disabling; and bilateral knee disabilities, each rated 10 
percent disabling.   

The objective evidence does not demonstrate that the Veteran 
is currently housebound, that is, he is not substantially 
confined to his home or the immediate premises.  VA treatment 
records from July 2005 to July 2006 show that the Veteran 
participated in a 12 session anger management program held at 
the Nebraska VAMC's Lincoln Division.  He was living with his 
mother, dealing with separation and divorce, and legal 
proceedings related to child abuse allegations.  

In a December 2006 examination by a private Social Security 
psychologist the Veteran reported that he was attending 
church and doing street ministry as a member of Bikers for 
Christ.  Another Social Security psychologist in September 
2008 noted that the Veteran had driven himself to the 
examination.  

In a VA orthopedic surgery consultation note dated April 7, 
2008 the Veteran also stated that if he walks all day he has 
complaints of pain.  This is hardly consistent with being 
housebound.

In short, there is no evidence that the Veteran is 
substantially confined to his [mother's] home, and he does 
not appear to contend that he is.

For the same reasons, the competent medical evidence shows 
that the Veteran is not permanently bedridden.  Indeed, the 
Veteran has not contended that his service-connected 
disabilities render him permanently bedridden.

Turning to the need for aid and attendance of another, 
neither the Veteran nor his representative in the February 
2008 notice of disagreement and the March 2008 substantive 
appeal have contended that he needs assistance with caring 
for himself and cooking.  Indeed, during the Social Security 
psychological examination in December 2006, the Veteran 
reported that he does cooking for himself and his mother.  
The psychologist noted that the Veteran described a generally 
adequate range of daily activities and quantitatively 
sufficient social contacts.  At the Social Security 
psychological examination in September 2008, the psychologist 
noted that the Veteran had expressed capability to complete 
tasks and maintain his daily living environment as well as 
his person.  The psychologist also noted that the Veteran's 
dress and grooming were within normal limits; there was no 
indication from the report that the Veteran needed the 
assistance of another to dress.  

The Veteran's primary complaint appears to be due to pain in 
his now service-connected knees.  As noted above, during a VA 
orthopedic surgery consultation in April 7, 2008 the Veteran 
he also stated that if he walks all day he has complaints of 
pain.  The examiner noted that the Veteran was able to 
ambulate in the room nicely without any difficulties or need 
for walking aid.  

The evidence of record clearly indicates that the veteran is 
able to ambulate without the assistance of another, and he 
does not appear to contend otherwise.

The Veteran's claim is not supported by any competent medical 
evidence demonstrating that he is in fact disabled due to his 
service-connected hearing loss and tinnitus and bilateral 
knee disability to the extent that he requires the regular 
aid and assistance of another person, or that he is limited 
to his house and its immediate premises.  The Board notes 
that there is no evidence of record indicating that the 
Veteran's service-connected disabilities impact his ability 
to dress properly or maintain proper hygiene.  Furthermore, 
the medical evidence does not indicate, and the Veteran does 
not allege, that his service-connected disabilities prevent 
him from attending to the wants of nature.

A preponderance of the evidence is against the claim.  The 
medical evidence appears to support the proposition that the 
Veteran is active and mobile and is not in any way confined 
to his apartment or to his bed.  He regularly cooks for 
himself and his mother, and he does not require any 
assistance to feed or care for himself.  The Veteran has not 
submitted or pointed to any evidence to the contrary.  
Accordingly, the Board finds that entitlement to special 
monthly compensation for regular aid and attendance and at 
the housebound rate is not established.

2.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
20 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2008).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2008).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86 
(2008).

Analysis

The Veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated 20 percent disabling under 38 C.F.R. § 4.85 (2008).      

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  On VA audiological evaluation 
in May 2006, puretone thresholds, in decibels (dB), were as 
follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
55
65
54
LEFT
40
50
60
70
55


Speech discrimination scores at that time were 74 percent in 
the right ear and 66 percent in the left ear.

The Veteran was afforded another VA audiological evaluation 
in October 2007.  At that time, puretone thresholds, in 
decibels (dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
55
65
65
60
LEFT
60
55
65
75
64

Speech discrimination scores at that time were 72 percent in 
the right ear and 60 percent in the left ear.

Review of the results of the May 2006 and October 2007 VA 
audiometric examinations shows that application of the levels 
of hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 warrants a 20 percent disability rating.  That is, in 
May 2006 the combination of level IV in the better right ear 
with level VI in the poorer left ear resulted in a 20 percent 
rating under 38 C.F.R. § 4.85.  In October 2007 the results 
showed slightly worsened hearing.  However, the combination 
of level V in the better right ear with level VI in the 
poorer left ear also resulted in a 20 percent rating under 38 
C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the May 2006 VA examinations, the Veteran did 
not have puretone threshold readings in each of the four 
specified frequencies in either ear of 55 dB or more.  Nor 
did he have puretone threshold readings of 30 dB or less at 
1000 hertz and 70 dB or more at 2000 hertz in either ear in 
May 2006 or October 2007.  

However, at the time of the October 2007 examination, the 
Veteran did have puretone threshold readings in each of the 
four specified frequencies in each ear of 55 dB or more.  
Therefore, the regulations governing exceptional patterns of 
hearing impairment are for application in this case based on 
the October 2007 audiometric examination results.  
Application of the puretone threshold average to table VIA 
results in a level IV hearing impairment in the right ear, 
and a level V hearing impairment in the left ear,which levels 
are lower than those obtained by initially using Table VI.  
Therefore, analysis pursuant to the regulation for 
exceptional patterns of hearing would not result in a rating 
higher than 20 percent. See 38 C.F.R. § 4.86(a), (b) (2008).

The Board notes that in the February 2008 notice of 
disagreement and March 2008 substantive appeal, the Veteran's 
attorney contended that VA did not provide the decibel losses 
at each of the four specified frequencies; and that, because 
the speech discrimination score for the left ear was 
marginal, another VA audiometric examination should be 
provided to see if the Veteran would qualify for a higher 
rating.  This has been dealt with previously in the duty to 
assist section above.  
Specifically, decibel readings were provided at each of the 
four specified frequencies.  Moreover, the Veteran's attorney 
is not contending that the Veteran's hearing has worsened 
since the October 2007 examination, but merely that the 
results were marginal such that a slight variation in results 
could make a difference.  However, the medical evidence in 
May 2006 and October 2007 shows results which are essentially 
consistent in terms of a schedular rating, with only a slight 
worsening of hearing in October 2007.  The examinations are 
not inadequate.

The Board is bound in its decisions by the regulations of the 
Department.  See 38 U.S.C.A. § 7104(c).  The supplementary 
information included with the publication of the revisions to 
the Schedule for rating hearing loss [64 Fed Reg 25206 (May 
11, 1999)] discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 
Fed Reg 44117).  
That regulation changed the method of evaluating hearing loss 
based on a VA study on hearing loss testing methods and 
assistive hearing devices that Congress had requested in 
1984. The results of this study were published by VA in a 
January 1986 report entitled "Report on Hearing Loss Study."

Thus, the schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.

With respect to the assignment of an increased disability 
rating, the question which must be answered is whether the 
schedular criteria have been met.  The schedular criteria are 
specific.  See Lendenmann v. Principi, supra.  Accordingly, 
based upon the medical evidence of record, the criteria for 
the assignment of an increased disability rating are not met. 
The 20 percent disability rating will therefore be continued.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The Veteran's claim for an increased disability rating for 
his service-connected hearing loss was filed on August 20, 
2007.  Therefore, the question to be answered by the Board 
with regard to the grant of bilateral hearing loss is whether 
any different rating should be assigned for the relevant time 
period under consideration, or August 20, 2006, to the 
present.  

Review of the record, to include the audiometric examinations 
referenced above, does not support a finding that the 
Veteran's bilateral hearing loss was more severe during the 
appeal period under consideration.  The Veteran has pointed 
to no evidence to the contrary.  No rating other than the 
currently assigned 20 percent rating may be applied during 
the entire period.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2008).

Neither the Veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected bilateral hearing loss, 
and the Board has been similarly unsuccessful.  The record 
does not show that the Veteran has required frequent 
hospitalization for his hearing loss.  With respect to marked 
interference with employment, the Board notes that the 
Veteran has not worked since April 2006.  However, this 
appears to be due to mental health concerns.  Neither the VA 
audiometric examination reports or VA outpatient treatment 
records identified symptomatology indicative of marked 
interference with employment, and the veteran has not 
explained how his hearing loss is exceptional or unusual.  In 
addition, there is no unusual clinical picture presented, nor 
is there any other factor which takes the disability outside 
the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's bilateral hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008). Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to a disability 
rating higher than 20 percent for his service-connected 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to an increased disability rating for 
service-connected left knee strain and prepattellar 
tendonitis with lateral collateral ligament laxity, currently 
evaluated 10 percent disabling.

4.  Entitlement to an increased disability rating for 
service-connected right knee strain and prepattellar 
tendonitis, currently evaluated 10 percent disabling.

Inasmuch as these two issues involve application the same law 
to virtually identical facts, in the interest of efficiency 
they will be analyzed together.

Relevant law and regulations

Increased ratings - in general

The law and regulations relating to increased ratings in 
general has been stated above and will not be repeated 
herein.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).



Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2007). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2008).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2008).

Assignment of diagnostic code

The Veteran's knee disabilities have been diagnosed as 
bilateral knee strain and prepatellar tendonitis with 
additional lateral collateral ligament laxity of the left 
knee, and are currently rated under Diagnostic Codes 5299-
5260.  The RO assigned Diagnostic Code 5299 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first with the 
numbers of the most closely related body part and '99'.  See 
38 C.F.R. § 4.20 (2008) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]. The RO determined that the most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008) [leg, limitation of flexion of].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 5260.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Veteran's service-connected bilateral knee strain is 
manifested by complaints pain, stiffness, swelling, and 
catching [particularly of the left knee], and fatigue. There 
is no medical evidence of ankylosis, dislocated or removed 
cartilage, arthritis, or malunion or nonunion of the tibia 
and fibula.  Thus, Diagnostic Codes 5003, 5256, 5258, 5259 
and 5262 do not apply in this case.

The RO has rated the Veteran's bilateral knee disabilities 
pursuant to Diagnostic Code 5260 based on medical evidence 
demonstrating that the Veteran's bilateral knee 
symptomatology includes a decreased range of motion.  While 
this is accurate,  range of motion findings indicate that 
flexion of the Veteran's knees was to 115 degrees, and, at 
worse, to 110 degrees with tenderness.  See the December 2008 
VA examination report.  [Normal range of motion is from 0 to 
140 degrees.  See 38 C.F.R. § 4.71, Plate II (2008).]   Thus, 
the Veteran does not have flexion limited to 60 degrees in 
his left knee, the level at which a compensable evaluation is 
warranted under Diagnostic Code 5260.   

Additionally, the clinical evidence does not show extension 
limited to 5 degrees, which would allow for the assignment of 
a noncompensable disability rating under Diagnostic Code 5261 
[limitation of extension].  The December 2008 VA examination 
shows extension to zero degrees, which as noted above is 
normal.

Accordingly, the medical evidence does not demonstrate ranges 
of motion for the Veteran's knees which would warrant 
compensable evaluations. 

Diagnostic Code 5257 [knee, other impairment of] in essence 
serves as a "catch all" provision and may be used to rate 
disabilities not feasibly rated under other diagnostic codes.  
Such is the case here.  At the December 2008 VA examination, 
lateral collateral ligament laxity was identified.  Thus, 
there is evidence of some instability of the knees.  

Inasmuch as there is medical evidence of some instability of 
the knees, the Board will employ Diagnostic Code 5257 as the 
more appropriate provision for rating the Veteran's bilateral 
knee disability, as it allows for consideration of higher 
disability ratings.

Specific rating criteria

The Veteran's service-connected bilateral knee disabilities 
are currently evaluated 10 percent disabling for each knee.   

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  A 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2008).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2008).  The Board 
observes that "moderate" is generally defined as "tending 
toward the mean or average amount or dimension".  "Severe" 
is generally defined as "of a great degree: serious."  See 
Merriam-Webster's Collegiate Dictionary, Eleventh Edition 
(2003), 798, 1140.



Analysis

Schedular rating  

To warrant a 20 percent disability rating under Diagnostic 
Code 5257, the competent medical evidence must demonstrate 
"moderate" disability.

In evaluating instability, the Board looks to symptoms that 
include use of assistive devices to walk, difficulty 
ambulating, giving out, falling, and other symptoms that are 
affected by the muscles and ligaments as opposed to the 
joints. 

According to the medical evidence of record, the Veteran's 
bilateral knee symptoms are manifested by a slightly 
decreased range of motion, as well as pain, tenderness, 
intermittent swelling, some instability and complaints of 
fatigue.  He wears braces intermittently during flare-ups.   
The Board concludes that such symptomatology is most 
appropriately described as "moderate" rather than 
"slight", thus meeting the criteria for a 20 percent 
disability rating for each knee pursuant to Diagnostic Code 
5257.   

A 30 percent rating for "severe" symptomatology is not 
warranted. The December 2008 examiner noted that the 
Veteran's knee disability had no effect on his ability to do 
shopping, feeding, bathing, dressing, toileting, and 
grooming; a mild effect on traveling and driving; a moderate 
effect on doing chores, exercise, and recreation; and a 
severe effect only on participation in sports.  

The veteran wears knee braces intermittently.  He did not 
report either knee giving way or causing him to fall.  
Additionally, he has had no surgery on either knee.

The Board does not doubt that the Veteran experiences 
discomfort with respect to his service-connected bilateral 
knee disability.  However, based on the evidence of record, 
which shows at most moderate difficultly with activities 
relating to employment, such symptomatology is most aptly 
described as moderate, not severe.   

DeLuca consideration

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

However, the Court has also held that where a diagnostic code 
is not predicated on a limited range of motion alone, such as 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The Board finds that there has been evidence of moderate 
bilateral knee disability since the Veteran filed his claim 
on February 25, 2008.  There is nothing in the record which 
suggests that a higher rating may be assigned at any time 
since service connection has been granted.  
 
Accordingly, the 20 percent rating granted for each knee is 
assigned for the entire period from February 25, 2008.

Extraschedular consideration

The evidence does not support the proposition that the 
Veteran's bilateral knee disabilities present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008). 
The Veteran has not been hospitalized for either disability 
since service connection has been granted.  As has been 
discussed above, although the Veteran is unemployed, this 
appears to be caused by his psychiatric problems.  The VA 
examination reports and other medical evidence do not 
indicate or suggest any exceptional or unusual clinical facet 
of the veteran's knee disabilities.  

Accordingly, referral of these disabilities to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the criteria for a disability rating of 
20 percent for the Veteran's left knee strain and 
prepattellar tendonitis with lateral collateral ligament 
laxity have been met.  The appeal is allowed to that extent. 

New and material claims

The remainder of the issues on appeal involve the Veteran's 
attempt to reopen previously denied claims.  For the sake of 
economy, the Board will initially discuss law and regulations 
and factual background pertinent to all of these claims.

Relevant law and regulations

Service connection-in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  

Service connection - undiagnosed illnesses

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).  There is no 
question that the Veteran meets this definition.

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States. 38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Additional law and regulations will be set out where 
appropriate below.



Initial matter - procedural/evidentiary history

The Veteran's claims of service connection for skin rash and 
for a personality disorder were initially denied in an 
unappealed June 1994 rating decision by the Wichita, Kansas, 
RO.  At that time the RO considered the Veteran's service 
treatment records.  

The Veteran's claims of service connection for memory loss; 
personality disorder; fainting spells/syncope; shortness of 
breath; swollen joints with leg cramps; skin rash; heartburn; 
migraines; and painful frequent urination with blood in 
urine, all claimed as due to an undiagnosed illness, were 
denied by the RO in an unappealed July 1998 rating decision 
by the Wichita, Kansas, RO.  At that time, the evidence of 
record, included the Veteran's service treatment records, VA 
examinations conducted in June 1997 and July 1997, and a 
statement from the Veteran.

The most recent decision denying the memory loss claim was an 
unappealed April 2003 rating decision by the Wichita, Kansas 
RO.  The Veteran filed a June 2003 NOD and a SOC was issued 
in March 2004, but no substantive appeal was filed.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for memory loss, claimed as due to an undiagnosed 
illness.

Factual background

There was no evidence for complaint of, or treatment for, 
memory loss in the Veteran's service treatment records.  In 
his December 1993 separation report of medical history the 
Veteran answered "no" to loss of memory or amnesia.  

In June 1997, a VA psychiatrist observed that the Veteran's 
memory for past events was good, and his recent recall was 
good.  Also in June 1997, a VA contract neurologist diagnosed 
the Veteran with episodic memory loss and syncope [episodic 
memory loss will be discussed below in connection with the 
claim relating to fainting spells/syncope].  In November 
1997, a Lincoln VAMC Mental Health Clinic psychiatrist noted 
that the Veteran complained of difficulties with memory, but 
that testing showed that his gross memory was within normal 
limits.

The RO initially denied service connection for memory loss in 
the unappealed July 1998 rating decision.  The RO's denial of 
service connection was essentially based on lack of a current 
medically diagnosed disability in the form of memory loss, 
Hickson element (1).      

In the unappealed April 2003 rating decision, the RO again 
denied the claim of service connection for memory loss 
because the evidence failed to show a current disability, to 
include an undiagnosed illness.   In addition, there still 
was no evidence of an in-service disease or injury; and, of 
necessity, no evidence of medical nexus.  

Evidence which has been added to the claims folder since 
April 2003 will be discussed in the Board's analysis below.

Analysis

As was noted above, the most recent final decision as to this 
issue was an unappealed April 2003 RO decision.  The April 
2003 rating decision was not appealed and it is therefore 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2008).  As explained above, the Veteran's 
claim of service connection may only be reopened if he 
submits new and material evidence.  
See 38 U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e., after 
April 2003) evidence bears directly and substantially upon 
whether there is evidence of a current disability, to include 
undiagnosed illness [Hickson element (1)]; evidence of an in-
service injury or disease [Hickson element (2)]; and evidence 
of a medical nexus between the two [Hickson element (3)].   
See Evans v. Brown, 9 Vet. App. 273 (1996) [there must be new 
and material evidence as to each and every aspect of the 
claim that was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim].

The medical evidence added to the Veteran's claims folder 
since April 2003 includes medical treatment reports from the 
VA outpatient Clinic in Greenville, South Carolina for March 
1, 1995 to March 20, 1995; a July 1997 report from 
Dr. R.C.;  reports from Community Physician's Clinic from 
October 13, 2003 to August 30, 2004; the Veteran's Social 
Security disability records; treatment records from the 
Lincoln VAMC from January 31, 2008 to November 20, 2008; 
treatment records from the Ruby Northrup Clinic from November 
2005 to October 30, 2006; and letters dated January 29, 2007, 
and January 31, 2007, from Dr. W.K., Ph.D.   

The evidence which has been received since the April 2003 
rating decision continues to indicate that the Veteran does 
not have memory loss.  In December 2006, a psychologist for 
the Social Security Administration commented that the Veteran 
was capable of understanding and remembering short and simple 
instructions, even complex and complicated instructions, and 
was psychologically capable of carrying out such instructions 
under ordinary supervision.  Another Social Security 
psychologist in September 2008 observed that the Veteran's 
memory for recent and remote events was intact.  

There also has not been added to the record any competent 
medical evidence which suggests that an undiagnosed illness 
is present, much less that an undiagnosed illness is 
responsible for the veteran's claimed memory loss.  There has 
also been received no competent medical nexus evidence which 
indicates that the claimed memory loss was present in service 
or is otherwise related to service.    

To the extent that the Veteran attorney continues to contend 
that he has memory loss that is related to his military 
service in the Persian Gulf War, such contentions are not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent 
to offer medical diagnoses or opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In short, after a careful review of the evidence which has 
been received since the April 2003 decision wherein the RO 
reopened the claim but denied entitlement to service 
connection for memory loss, the Board concludes that the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  The claim is therefore not 
reopened, and the benefit sought on appeal remains denied. 

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for personality disorder with avoidant features, 
claimed as due to an undiagnosed illness.

Relevant law and regulations

The law and regulations pertaining to service connection 
generally, continuity of symptomatology, service connection 
for undiagnosed illnesses, and finality/new and material 
evidence has been set forth above and will not be repeated 
herein.

Congenital or developmental defects, including personality 
disorders, are not diseases or injuries within the meaning of 
applicable legislation concerning service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.

Factual background

In March 1993, a Navy psychologist diagnosed the Veteran with 
personality disorder with avoidant features.  

The RO initially denied service connection for personality 
disorder in an unappealed June 1994 decision.  The RO denied 
the claim because a personality disorder is not considered to 
be a ratable psychological disability for service-connection 
purposes, but is instead a constitutional or developmental 
condition.   

In July 1998, in another unappealed rating decision, the RO 
denied service connection for personality disorder for the 
same reason.  The decision was based on a June 1997 
psychiatric evaluation by a VA psychiatrist who diagnosed the 
Veteran with personality disorder/avoidant personality.   

In the latest unappealed April 2003 decision, the RO again 
denied the claim of service connection for personality 
disorder on the basis that personality disorder is a 
congenital condition not subject to service connection.  The 
RO also noted that a personality disorder is a diagnosed 
mental condition, and therefore not subject to service 
connection due to undiagnosed illness.    

Analysis

The veteran's claim of entitlement to service connection for 
a personality disorder fails as a matter of law.  As did the 
RO, the Board observes that personality disorders are 
considered to be congenital or developmental abnormalities 
and are not considered to be disabilities for the purposes of 
service connection.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  Thus, no new 
evidence can raise a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for 
his personality disorder. 

The claim is therefore not reopened, and the benefit sought 
on appeal remains denied. 
   
7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for fainting spells/syncope, claimed as due to an 
undiagnosed illness.

Factual background

A November 1993 service treatment report revealed that the 
Veteran had fainted while having blood drawn.

In his December 1993 separation report of medical history, 
the Veteran answered "yes" to dizziness or fainting spells 
and periods of unconsciousness.  

The Veteran was provided a June 1997 examination by a 
neurologist.  The examiner diagnosed the Veteran with syncope 
[loss of consciousness resulting from insufficient blood flow 
to the brain, See Webster's New Explorer Dictionary, 1999 
Edition, p. 682].

In an unappealed July 1998 rating decision, the denied 
service connection based on an undiagnosed illness basis 
because syncope is a diagnosed disorder.  On a direct service 
connection basis, Hickson element (1), diagnosed disease, was 
met; Hickson element (2), evidence of a fainting spell in 
service, was met.  The RO denied service connection based on 
Hickson element (3), there being no medical nexus connecting 
the syncope diagnosed in 1997 to the acute episode of 
fainting while blood was being drawn in service, or to any 
other incident of service. 

In the latest unappealed April 2003 decision, the RO again 
denied the claim.  Evidence showed that the veteran continued 
to complain of fainting spells.  The claim was denied on an 
undiagnosed illness basis because syncope was determined to 
result from a known clinical diagnosis.  On a direct service 
connection basis, the claim was again denied because there 
was no medical nexus shown between the syncope the acute and 
transient episode of fainting with a blood draw in service, 
Hickson element (3).

Analysis

Evidence received since the April 2003 RO decision indicates 
that the Veteran continued to have occasional spells of 
syncope [sometimes referred to as a seizure disorder].  In 
May 2006 a neurologist noted that neurological examination 
was normal.  He diagnosed "a history of apparent brief 
decreased level of consciousness, somewhat atypical in its 
description, etiology uncertain whether this is syncope, I 
kind of doubt that this represents seizure, although I 
suppose that is within the possibility.  Psychogenic cause 
not entirely excluded in this setting."  

Evidence which was lacking at the time of the April 2003 RO 
decision included no evidence that the Veteran's fainting 
spells were related to an undiagnosed illness; and no medical 
nexus evidence which demonstrated a connection between the 
veteran's fainting spells and his military service.

The additionally added evidence continues to demonstrate 
fainting or seizure episodes.  This was known at the time of 
the previous RO denials and is not in dispute.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994) [medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence]. 

There has been added to the record no competent medical 
evidence which demonstrates the presence of an undiagnosed 
illness which would account for the veteran's fainting 
spells.  There also has been added to the record no competent 
medical nexus evidence. 

In the September 2005 notice of disagreement, the Veteran's 
attorney contended that the Veteran has a history of syncope 
that originated in service.  However, to the extent that the 
Veteran continues to contend that his syncope is related to 
his military service, such contentions are not new, nor are 
they competent   See Reid,  Moray and Routen.

In short, after a careful review of the evidence which has 
been received since the April 2003 decision the Board 
concludes that the evidence does not raise a reasonable 
possibility of substantiating the claim.  The claim is 
therefore not reopened, and the benefit sought on appeal 
remains denied. 




	(CONTINUED ON NEXT PAGE)




8.  Whether new and material evidence has been received 
reopen a previously denied claim of entitlement to service 
connection for shortness of breath, claimed as due to an 
undiagnosed illness.
  
Factual background

The Veteran's service treatment records contained no evidence 
of diagnosis of, or treatment for, a condition involving 
chronic shortness of breath.  The Veteran complained of 
shortness of breath as a problem in his December 1993 
separation report of medical history.  The examiner noted 
that the Veteran reported dyspnea on exertion when running.  
No chronic respiratory disorder was diagnosed or treated.

At a June 1997 VA examination the Veteran reported a history 
of deviated septum and nasal congestion.  He stated that his 
nasal congestion made it difficult for him to breathe, but he 
denied dyspnea on exertion or breathlessness per se.  The VA 
examiner in June 1997 observed that the Veteran's nasal 
passages were boggy, erythematous, and appeared congested 
bilaterally with the septum deviated to the right.  The 
examiner diagnosed the Veteran with rhinitis and dyspnea 
probably secondary to nasal congestion.  

The RO initially denied service connection for shortness of 
breath in an unappealed July 1998 rating decision.  The RO 
denied the claim because there was no diagnosis of a 
pulmonary disability or other disability manifested by 
shortness of breath.  [The RO also denied service connection 
for nasal congestion in its unappealed July 1998 rating 
decision; the Veteran has not sought further service 
connection for this condition.]    

In the unappealed April 2003 decision, the RO denied the 
claim of service connection for shortness of breath because 
medical evidence demonstrated that the Veteran had been 
diagnosed with asthma which was not related to his military 
service.   The RO denied service connection for shortness of 
breath based on an undiagnosed illness because there was a 
known diagnosed illness, asthma, which medical evidence 
indicated was the cause of the Veteran's complained of 
shortness of breath.  On a direct service connection basis, 
although Hickson element (1) was met with the diagnosis of 
asthma, no respiratory disease was shown in or after service 
to satisfy Hickson element (2).  By implication, Hickson 
element (3), medical nexus, was also not satisfied.     

Analysis

The unappealed April 2003 decision is final.

Evidence received since the April 2003 decision includes 
treatment reports from the Lincoln VAMC which occasionally 
noted that the Veteran's medical history included asthma, in 
remission.  An October 2008 treatment report noted "no 
shortness of breath."  

There has been added to the record no evidence of an 
undiagnosed illness; indeed, it appears that the veteran is 
no longer contending that his alleged shortness of breath is 
due to his Persian Gulf service.  In the September 2005 
notice of disagreement, the Veteran's attorney stated that 
the Veteran says was injured during 1992 while serving in 
Korea and repairing a Freon gas line.     

With respect to the matter of direct service connection, 
there still is no medical nexus evidence to connect the 
Veteran's asthma to his active military service. 
Thus, the evidence is not material as it does not raise a 
reasonable possibility of substantiating the claim.  The 
claim is therefore not reopened, and the benefit sought on 
appeal remains denied. 

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for swollen joints with leg cramps, claimed as due 
to undiagnosed illness.

Factual background

In a December 1993 report of medical history, the Veteran 
complained of swollen or painful joints and cramps in his 
legs.  The examiner noted that the Veteran reported bilateral 
knee pain due to a motor vehicle accident and that he had 
occasional leg cramps at night.  [As was discussed above, 
service connection has been granted for bilateral knee 
disabilities.]  

During a June 1997 VA examination, the Veteran complained of 
joint pain that affected the small joints in his hands.  The 
examiner diagnosed arthralgias, without evidence of active 
synovitis.  RO denied the claim of service connection because 
there was no current evidence of a disability.

A March 2000 VA treatment report noted the Veteran's 
complaint of varicose veins in connection with his leg 
cramps.  In the unappealed April 2003 decision, the RO denied 
service connection for leg cramps on an undiagnosed illness 
basis because they were due to a known clinical diagnosis, 
varicose veins.  Service connection on a direct service 
connection theory was denied because there was no record of 
varicose veins in service. 

Analysis

Evidence received since the unappealed and final April 2003 
denial relates exclusively to the Veteran's knees, which as 
noted above, are in fact service-connected.  There has been 
no additional evidence received relating to leg cramps or 
other joint pathology.  Nor is there any evidence concerning 
an undiagnosed illness.  There being no new and material 
evidence which could raise a reasonable possibility of 
substantiating the claim, the Veteran's claim is therefore 
not reopened, and the benefit sought on appeal remains 
denied.    



	(CONTINUED ON NEXT PAGE)





10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for skin rash, claimed as due to undiagnosed 
illness.

Factual background

Service treatment reports indicate that a skin rash was 
treated in 1990, assessed as being due to a viral syndrome.  
The Veteran reported no skin diseases on his December 1993 
separation report of medical history.

The Veteran's claim of service connection for skin rash was 
initially denied by the RO in an unappealed June 1994 
decision..   The claim was again denied by the RO in an 
unappealed July 1998 decision.  In the July 1998 rating 
decision, the RO determined that although a skin rash due to 
a viral syndrome was treated during 1990 as due to a viral 
syndrome in 1990, the RO considered it to be an acute, non-
chronic condition.  In addition, there was no evidence of a 
current skin condition. 

The most recent final decision denying the claim was the 
unappealed April 2003 RO decision.  In the April 2003 
decision, the RO noted that several medical records showed 
skin problems, diagnosed as tinea. The RO denied service 
connection based on undiagnosed illness because a there was a 
clinically diagnosed condition, tinea.  The RO denied direct 
service connection because a medical nexus relating his 
diagnosed tinea to military service had not been established.  

Analysis

As noted above, the April 2003 rating decision was not 
appealed and it therefore is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008). 

The evidence added to the Veteran's claims folder since April 
2003 contained treatment reports from the Lincoln VAMC that 
showed continuing occasional treatment for tinea from July 
2002 to October 2008.  Although these reports are new, they 
are repetitive of evidence which was already in the file.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  Thus, 
the evidence is not material as it does not raise a 
reasonable possibility of substantiating the claim.  
  
To the extent that the Veteran and his attorney continue to 
contend that he has a skin rash condition that is related to 
his military service, such contentions are not new.  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, such 
contentions do not constitute competent medical nexus 
evidence.  See Moray and Routen, supra.  There has not been 
added to record any evidence which suggest that an 
undiagnosed illness exists and is the cause of the skin rash.

The Board therefore concludes that the additionally received 
evidence does not raise a reasonable possibility of 
substantiating the claim.  The claim is therefore not 
reopened, and the benefit sought on appeal remains denied. 
  
11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for heartburn, claimed as due to undiagnosed 
illness.

Factual background

The Veteran's service treatment records show treatment for 
gastroenteritis in February 1991.  In his December 1993 
separation report of medical history, the Veteran answered 
"no" to the question concerning frequent indigestion.  
There were no medical records documenting gastrointestinal 
complaints immediately after service.

The RO initially denied service connection for heartburn in 
the unappealed July 1998 rating decision.  Medical records 
obtained subsequent to the July 1998 decision revealed a 
history of complaints, diagnosis, and treatment for 
gastroesophageal reflux disease (GERD) from March 1997 to 
August 2000.  
The RO denied service connection in April 2003 based on 
undiagnosed illness because there was a diagnosis of a known 
disorder, GERD, and because there was no evidence that such 
was related to the Veteran's military service.  

Analysis

Evidence received since the April 2003 decision includes an 
April 2006 continuing treatment for GERD, the existence of 
which was known at the time of the last final RO decision.  
Such evidence is not new and material.  See Cornele and 
Mintz, both supra. 

In the September 2005 notice of disagreement, the Veteran's 
attorney stated that the Veteran contends that his stomach 
condition started in service.  Such contention is repetitive 
of previous contentions, to the effect that his 
gastrointestinal disorder started in service and continued 
thereafter.  As such, it is not new.  See Reid, supra.  

There has been added to the record nothing to suggest that 
the veteran's gastrointestinal complaints, diagnosed as GERD, 
are due to an undiagnosed illness.  Nor is there any 
competent medical evidence suggesting that GERD is related to 
his military service.  The additional evidence does not raise 
a reasonable possibility of substantiating the claim.  The 
claim is therefore not reopened, and the benefit sought on 
appeal remains denied. 
        
12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for migraine headaches, claimed as due to 
undiagnosed illness.

Factual background 

There was a complaint of headaches in a November 1991 service  
treatment report.  In his December 1993 separation report of 
medical history, the Veteran answered "no" to frequent or 
severe headaches.  During a June 1997 VA psychological 
examination the complained of migraine headaches as a 
problem, but there was no diagnosis of migraines.  

The RO initially denied service connection for migraines in 
the unappealed July 1998 rating decision.  The RO denied 
service connection because there was no evidence that the 
Veteran had the condition. 

In the latest unappealed April 2003 rating decision, the RO 
considered evidence which included several complaints of 
headaches on the part of the Veteran. Headaches reported in 
December 1998 and October 1999 were attributed to other 
diagnosed illnesses.  No complaints of headaches were 
documented after October 1999.  The RO concluded that the 
evidence did not show a diagnosis of migraine headaches.  Of 
necessity, the RO implicitly concluded that no nexus existed 
to service.

Analysis

Evidence received since the April 2003 denial include 
continuing complaints of headaches by the Veteran.  An April 
2007 treatment report from the Lincoln VAMC eye clinic noted 
that the Veteran reported a history of migraines.  A July 
2007 emergency room intake report at St. Elizabeth Regional 
Medical Center noted that the Veteran complained of headache; 
the examiner diagnosed him with probable migraine type 
headache.   

The additionally received evidence is arguably new and 
material as to Hickson element (1), currently diagnosed 
illness.  However, there still is no medical nexus evidence.  
As was noted by the board above, new and material evidence 
must be received as to all elements which were lacking at the 
time of the previous decision.  See Evans, supra.   Nor is 
there evidence of an undiagnosed illness. 

For the reasons stated above, the Board concludes that the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  The claim is therefore not 
reopened, and the benefit sought on appeal remains denied. 


13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
painful, frequent urination with blood in urine and stool due 
to undiagnosed illness.

Although the Veteran claimed service connection for as ingle 
disability, and the RO adjudicated this matter as one issue, 
neither has cogently explained how one disease process could 
cause bleeding in both the genitourinary and gastrointestinal 
systems.  For the sake of clarity, the Board will separately 
discuss the claimed urinary bleeding and the claimed rectal 
bleeding. 

Painful, frequent urination with blood in urine

Factual background

In his December 1993 separation report of medical history, 
the Veteran did respond "yes" to frequent or painful 
urination and blood in urine.  Urinalysis in December 1993 
showed trace occult blood with one to three red blood cells.  
The examiner noted cystitis.  

In July 1997 a VA contract urologist, Dr. R.C., conducted a 
cystoscopy based on the Veteran's complaints of difficulty 
voiding, which showed erythema diffusely throughout the 
prostate.  He diagnosed the Veteran with probable mild 
cystitis of unclear etiology, and noted that the urine was 
clear. 

The RO initially denied the Veteran's claim of service 
connection for painful frequent urination with blood in urine 
in its unappealed July 1998 rating decision.
Medical records obtained subsequent to the July 1998 decision 
essentially revealed complaints of painful frequent urination 
that were not verified by clinical findings.  Treatment 
report notations of a history of painful frequent urination 
and blood in the urine were based on the Veteran's own 
reporting.  

In April 2003 the RO determined that the objective evidence 
did not show any chronic problems with an undiagnosed urinary 
disorder, and thus there was no basis for service connection.  
Implicit in the decision was that medical nexus, also was not 
met.

Analysis  

Additional medical records received since the April 2003 
decision do not show continuing complaints of painful 
frequent urination with blood in the urine.  In an August 
2005 treatment report genitourinary problems were noted to be 
negative.  
In April 2006, the Veteran reported to an emergency room 
intake examiner that although he had previously had problems 
with blood in the urine, he denied any current problems with 
urination.  In July 2006 the Veteran reported to another 
emergency room examiner that he had no urinary frequency or 
dysuria (painful urination).   

In the September 2005 notice of disagreement, the Veteran's 
attorney presented a duplicate copy of Dr. R.C.'s July 1997 
letter wherein cystitis of unclear etiology was diagnosed, 
contending that it was evidence supporting the Veteran's 
claim of painful frequent urination with blood in the urine 
since service.  That repot had previously been considered by 
the RO and therefore it is not new.  

No undiagnosed illness has been shown to exist, nor has any 
connection been shown between the history of cystitis and 
military service.  There has been no objective evidence 
submitted to verify that the Veteran has blood in his urine.  
Indeed, the most recent evidence, the Veteran's own reports 
to health care providers, indicates that his earlier urinary 
problems have resolved.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992) [evidence that is unfavorable to a claimant 
is not new and material].  

Therefore, the Board concludes that the evidence received 
since the April 2003 decision is not new and material in that 
it does not raise a reasonable possibility of substantiating 
the claim as it relates to painful frequent urination with 
blood in the stool.  The claim in that respect is therefore 
not reopened, and the benefit sought on appeal remains 
denied. 
  
Blood in stool    

Factual background

In July 1998 the RO denied the claim as it related to blood 
in the stool because there was no objective evidence that the 
Veteran had blood in his stool during or after service.  

Additional records considered by the RO since July 1998 did 
not show any stool analysis that verified the Veteran's 
reports of blood in the stool.    

In April 2003 the RO denied the Veteran's claim as it related 
to blood in the stool essentially because there was no 
objective evidence to show that he ever had had a disorder 
resulting in blood in his stool, and to the extent that he 
ever did have blood in his stool as he claimed such was due 
to diagnosed disorders, i.e., constipation and 
diverticulitis.  

Analysis

Evidence received since the April 2003 decision does not 
indicate that the veteran has blood in his stool.   In March 
2007 no gastrointestinal problems were noted on examination.      
    
There has been added to the record no evidence of an 
undiagnosed illness relating to blood in the stool.  Indeed, 
there has been added to the record no medical evidence that 
ever had blood in his stool.  With respect to the matter of 
direct service connection, there is no medical nexus evidence 
which serves to connect various gastrointestinal complaints, 
to include constipation, diverticulitis or colon polyps, to 
the veteran's military service.  The claim as it relates to 
blood in the stool is therefore not reopened, and the benefit 
sought on appeal is denied.   




ORDER

 Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status is 
denied.

Entitlement to an increased rating for bilateral hearing loss 
is denied. 

An increased disability rating of 20 percent for the service-
connected left knee disability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An increased disability rating of 20 percent for the service-
connected right knee disability is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits. 

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
memory loss is not reopened; the benefit sought on appeal 
remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
personality disorder is not reopened; the benefit sought on 
appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
fainting spells/syncope is not reopened; the benefit sought 
on appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
shortness of breath is not reopened; the benefit sought on 
appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
swollen joints and leg cramps is not reopened; the benefit 
sought on appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for skin 
rash is not reopened; the benefit sought on appeal remains 
denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
heartburn is not reopened; the benefit sought on appeal 
remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
migraine headaches is not reopened; the benefit sought on 
appeal remains denied.

New and material evidence has not been submitted, and the 
veteran's claim of entitlement to service connection for 
painful frequent urination with blood in the urine and stool 
is not reopened; the benefit sought on appeal remains denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


